Citation Nr: 1125827	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  05-13 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1983 to January 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for entitlement to service connection for a personality or other nervous disorder.  

In November 2009, the Board reopened the claim for entitlement to service connection for an acquired psychiatric disorder and remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The Board's November 2009 remand also referred the issue of whether the Veteran had a filed a claim for entitlement to service connection for an eye injury to the RO for additional action.  The record does not indicate that the Agency of Original Jurisdiction (AOJ) has determined whether a claim for service connection has been filed and the AOJ has not adjudicated such a claim.  Thus, the Board does not have jurisdiction over it.  This issue is once again referred to the AOJ for the appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not experience a superimposed disease or injury during active service that resulted in an additional disability or aggravation of his developmental personality disorder.  

2.  An acquired psychiatric disorder was not present in service or until years thereafter and is not etiologically related to active duty service. 


CONCLUSIONS OF LAW

1.  The Veteran's personality disorder is a developmental defect and was not aggravated during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2010).

2.  An acquired psychiatric disorder was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for a psychiatric disorder as it was incurred during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as psychoses, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service treatment records show that the Veteran was diagnosed with a passive-aggressive personality disorder in December 1985.  The examining psychiatrist found that the Veteran was unable to cope with the stress of military life due to a personality disorder and was unable to function as a soldier.  Service records are otherwise negative for findings or treatment pertaining to a psychiatric disorder, and the Veteran denied experiencing nervous trouble and depression during an April 1986 Airborne examination.  Personnel records document many instances of misconduct during the Veteran's military service, and he was found guilty of failure to obey a lawful written order by court-martial in December 1985.  Following the Veteran's court-martial and diagnosis of a personality disorder, he was recommended for discharge due to unsatisfactory performance.  

Post-service treatment records show consistent treatment for several psychiatric disorders, including a nonspecified depressive disorder and various personality disorders.  In addition, service records document a diagnosis of a personality disorder.  The Board therefore finds that two of the three elements necessary for service connection-a current disability and an in-service injury-are demonstrated.

The Veteran was diagnosed with a passive-aggressive personality disorder during service, however, a personality disorder is considered a constitutional or developmental defect and is not a disease or injury for the purposes of service connection.  38 C.F.R. § 3.303(c), 4.9 (2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  While service connection is possible if the record contains evidence that the Veteran's personality disorder was aggravated during service, the post-service record is negative for treatment or findings related to a personality disorder until November 2002, more than 15 years after service, when the Veteran was diagnosed with a borderline personality disorder at the Wilkes-Barre VA Medical Center (VAMC).  In addition, aside from the single finding of a personality disorder in December 1985, the Veteran received no other psychiatric treatment during active duty.  Therefore, the record does not establish that a personality disorder was aggravated during service.  See VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)]; see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).  

Turning to the Veteran's other diagnosed psychiatric conditions, including a depressive disorder, a mood disorder, and bipolar disorder, the Board notes that service records do not indicate a link between the current disabilities and active duty.  The only condition diagnosed during service was a personality disorder and the Veteran did not undergo any other psychiatric treatment during service aside from a single December 1985 evaluation.  There is also no evidence of psychoses within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of any psychiatric complaints date from April 2002, many years after the Veteran's separation from the military.  

The Veteran has made some statements that could be construed as reporting a continuity of symptomatology since service with respect to his acquired psychiatric conditions.  In November 2002, while undergoing psychiatric treatment at the VAMC, he reported a lifelong problem with depression.  He also reported in his February 2003 claim for service connection that the psychiatric problems that began in service caused his entire life to deteriorate.  Lay statements such as those made by the Veteran are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history is not credible.  While he has reported having symptoms of depression since service, the Veteran specifically denied having any problems with depression or nervousness during an April 1985 Airborne examination during service.  In addition, the record is negative for any treatment or findings of psychiatric symptoms after service until April 2002, more than 15 years after discharge, when he complained of depression at the VAMC.  The Veteran has also provided conflicting statements regarding the history of his disability; during a November 2003 VAMC nursing assessment, he provided a history of depression dating back only 10 years.  While hospitalized for psychiatric treatment in a private facility in April 2005, he also stated that he was similarly hospitalized during service.  As noted above, service records are negative for any psychiatric hospitalization and the Veteran reported in his February 2003 claim that he never received psychiatric treatment during service.  The Board finds that the Veteran's recent statements made in the context of a claim for compensation are not credible, especially in light of the time that has passed since service and the conflicting history provided during and after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

There is also no competent medical evidence of a link between the Veteran's current acquired psychiatric disorder and active duty service.  One of the Veteran's private physicians in April 2005 noted that his depression might date back to the mid-1980s and service, but this statement was based on the Veteran's reported history of an in-service hospitalization for depression.  The Board has determined that the Veteran's history regarding his psychiatric condition is not credible, and in any event, information simply recorded by a medical examiner and unenhanced by any additional medical comment does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Alternatively, while the private physician in April 2005 may be competent to assess that the Veteran's depression symptoms are service related, such an opinion based upon an inaccurate factual premise also lacks credibility and has no probative weight with respect to the onset and cause of any current psychiatric disorder.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 91993).  Hence, the private physician's comment in April 2005 is neither credible nor probative medical evidence linking a psychiatric disorder, including depression, to the Veteran's period of service.

The Board has also considered the statements of the Veteran connecting his current acquired psychiatric disorders to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of depression, but has found that his reported history is not credible.  Furthermore, the Veteran's opinion as to the cause of his symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed acquired psychiatric disability was more than 15 years after his separation from active duty service.  In addition, the record is entirely negative for competent evidence of a link between the Veteran's current psychiatric disorders and service.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that this history is not credible.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied. 38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2010 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the April 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  

In response to the Board's November 2009 remand, the Veteran was provided many opportunities for a VA psychiatric examination to determine the nature and etiology of the claimed psychiatric condition.  The record reflects that the Veteran cancelled his scheduled VA examinations several times and failed to appear twice in May 2010 and December 2010.  He has not alleged good cause for his failure to appear and stated in a December 2010 telephone contact that he cancelled his examinations due to illness and inclement weather.  When a claimant fails without good cause to report for a necessary examination scheduled in conjunction with an original claim for compensation, the claim will be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2010).  The Veteran was notified in July 2010 and September 2010 letters that failure to appear for his examinations could result in the adjudication of his claim on the existing record and possible denial.  The Board finds that VA has made reasonable efforts to afford the Veteran a VA examination and any failure to properly develop the claim rests with the Veteran himself.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street); see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992) (it is the responsibility of Veterans to cooperate with VA).

The Board also finds that VA has complied with the November 2009 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  Following the Board's remand, the Veteran was provided adequate notice of VA's duties to notify and assist him in the development of his claim.  Records of treatment from the Wilkes-Barre VAMC and the Veteran's personnel records were also added to the claims file.  The Veteran was also provided numerous opportunities to appear for a VA psychiatric examination.   Following the Veteran's most recent failure to report for an examination, the claim on appeal was readjudicated in April 2011.  Therefore, VA has substantially complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a psychiatric disorder is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


